Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  159275                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 159275
                                                                   COA: 342663
                                                                   Wayne CC: 11-004731-FC
  TANAKA JAYVON WELLS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 12, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2019
           t1216
                                                                              Clerk